—In an action to recover damages for breach of contract, the defendant appeals from an order of the Supreme Court, Nassau County (Burke, J.), dated October 17, 1990, which denied his motion to set aside a judgment entered against him pursuant to a settlement agreement.
Ordered that the order is affirmed, with costs.
The parties in this action to recover damages for breach of contract entered into a stipulation of settlement which reduced the sum owed by the defendant to the plaintiff but also provided that if the defendant failed to make payment pursu*699ant to its terms, the plaintiff "shall have the right to enter judgment forthwith” in the full amount of the debt plus interest and costs. The defendant failed to make full and timely payment even after the plaintiff afforded him additional time beyond that provided in the settlement agreement. Since the defendant’s failure to comply with the terms of the agreement entitled the plaintiff to enter the judgment against him (compare, Furgang v Epstein, 106 AD2d 609), the defendant’s motion to set the judgment aside was properly denied. Thompson, J. P., Rosenblatt, Miller and Pizzuto, JJ., concur.